t c summary opinion united_states tax_court tommy j walker jr petitioner v commissioner of internal revenue respondent docket no 29915-15s filed date tommy j walker jr pro_se phillip d hatfield for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his girlfriend’s son g g b h and his cousin’s daughter k j child tax_credits and additional child tax_credits earned_income tax_credits and head_of_household filing_status background the parties filed a stipulation of facts with accompanying exhibits that are incorporated by this reference petitioner resided in the state of california when his petition was filed with the court unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure for privacy reasons the court refers to minor children by their initials see rule a petitioner was employed and earned wages of dollar_figure and dollar_figure in and respectively petitioner’s adjusted_gross_income was dollar_figure and dollar_figure for and respectively throughout the years in issue petitioner resided full time with his girlfriend tiffany clark and her son g g b h in a two-bedroom rental apartment on maine street in vallejo california maine street apartment petitioner paid a portion of the rent whereas the remaining amount was government subsidized petitioner is not the biological father of g g b h nor has he legally adopted the child however petitioner provided financial support for g g b h which allowed ms clark to stay home and take care of the child the amount petitioner provided was more than one-half of g g b h ’s support for and during the years in issue g g b h was enrolled at a local elementary_school lincoln elementary lincoln elementary’s records show g g b h ’s home mailing address as the maine street apartment and that petitioner is one of g g b h ’s guardians in k j the daughter of petitioner’s cousin moved into the maine street apartment k j resided with petitioner because k j ’s mother was having financial difficulties in date k j moved out of the maine street apartment and no longer resided with petitioner petitioner filed hi sec_2013 and sec_2014 federal_income_tax returns and elected head_of_household filing_status on his returns he claimed dependency_exemption deductions for g g b h and k j child tax_credits return only and additional child tax_credits and earned_income tax_credits petitioner attached to the federal_income_tax return a schedule eic earned_income_credit on which he stated that k j resided with him for months and that g g b h resided with him for months petitioner attached to the federal_income_tax return a schedule eic on which he stated that both k j and g g b h resided with him for months respondent determined deficiencies in petitioner’s federal_income_tax for and of dollar_figure and dollar_figure respectively respondent disallowed petitioner’s claimed dependency_exemption deductions child tax_credits and additional child tax_credits and earned_income credits respondent also changed petitioner’s filing_status from head_of_household to single and adjusted the standard_deduction accordingly petitioner filed a timely petition for redetermination with the court discussion a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed 308_us_488 likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household see eg smith v commissioner tcmemo_2008_229 b dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the requirements for a qualifying_child or the requirements for a qualifying_relative allows an individual to be claimed by the taxpayer as a dependent a qualifying_child means an individual who among other requirements bears a relationship to the taxpayer that is described in sec_152 namely the individual is a child of the taxpayer or a descendant of such a child or a brother sister stepbrother or stepsister of the taxpayer or a descendant of such relative petitioner claimed g g b h and k j as his dependents however g g b h is petitioner’s girlfriend’s son whom petitioner has not legally adopted and k j is petitioner’s cousin’s daughter consequently neither g g b h nor k j satisfies the relationship requirement of sec_152 accordingly neither is a qualifying_child of petitioner for purposes of sec_152 thus neither g g b h nor k j qualifies as a dependent of petitioner by virtue of being a qualifying_child sec_152 defines a qualifying_relative among other requirements a qualifying_relative must either satisfy one of the family relationships described in sec_152 a - g or be an individual who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household and for whom the taxpayer provides over one-half of the support sec_152 h the regulations promulgated under sec_152 clarify the requirement that an individual who does not satisfy one of the enumerated family relationships live with the taxpayer for the entire taxable_year in order to satisfy the relationship requirement of sec_152 sec_1_152-1 income_tax regs on his schedule eic for petitioner states that k j resided with him for months and on his schedule eic for petitioner states that k j resided with him for months however at trial petitioner gave conflicting testimony as to the length of time that k j resided at the maine street apartment thus petitioner testified that k j resided with him from date to date but also testified that k j resided with him for only months in according to ms clark who also testified at trial k j moved into the maine street apartment at some point during and moved out in date there is insufficient evidence in the record before us to support a finding that k j resided with petitioner for all of and therefore k j is not a qualifying_relative of petitioner within the meaning of sec_152 for either or and for that reason petitioner is not entitled to dependency_exemption deductions for k j for those years by virtue of k j ’s being a qualifying_relative on the other hand on the schedules eic for and petitioner states that g g b h lived with him for the entire year furthermore during the years in issue g g b h attended the local school lincoln elementary according to the school’s records g g b h ’s home mailing address is the maine street apartment testimony at trial further supports the finding that g g b h resided full time with petitioner at the maine street apartment throughout both and during the years in issue petitioner was employed and helped pay the household expenses g g b h ’s mother was unemployed and stayed home to take care of g g b h in addition to these matters the totality of the other evidence adduced at trial supports the finding that petitioner provided at least half of g g b h ’s support for each of the years in issue therefore g g b h is a qualifying_relative of petitioner within the meaning of sec_152 and as respondent effectively conceded the remaining requirements of sec_152 petitioner is entitled to dependency_exemption deductions for g g b h as a qualifying_relative for and c child_tax_credit and additional_child_tax_credit sec_24 and c provides that a taxpayer is entitled to a child_tax_credit with respect to each qualifying_child as defined in sec_152 who has not attained age sec_24 provides that a portion of the credit commonly referred to as the additional_child_tax_credit may be refundable as we have concluded that neither g g b h nor k j is a qualifying_child of petitioner as defined in sec_152 for either or it follows as a matter of law that petitioner is not entitled to child tax_credits or additional child tax_credits d earned_income_tax_credit in the case of an eligible_individual sec_32 allows an earned_income_tax_credit the term eligible_individual most commonly means an individual who has a qualifying_child for the taxable_year sec_32 an individual who does not have a qualifying_child may also be an eligible_individual if certain other requirements are satisfied sec_32 however for such latter individual the amount of the earned_income_tax_credit is not as generous and the credit is phased out at a much lower income level see sec_32 and b for purposes of the income earned tax_credit the term qualifying_child generally means a qualifying_child as defined in sec_152 sec_32 the term earned_income generally means the sum of the taxpayer’s wages salaries tips other employment compensation and earnings from the earned_income_tax_credit is completely phased out for a taxpayer who does not have a qualifying_child and whose earned_income equals or exceeds dollar_figure and dollar_figure for and respectively see revproc_2013_15 sec_2 2013_5_irb_444 revproc_2013_35 sec_3 2013_47_irb_537 self-employment that is includable in gross_income for the taxable_year see sec_32 we have already held that neither g g b h nor k j was a qualifying_child of petitioner as defined in sec_152 for either of the years in issue further petitioner had earned_income within the meaning of sec_32 of dollar_figure for and dollar_figure for accordingly petitioner is not entitled to an earned_income_tax_credit for either or e head_of_household filing_status sec_1 imposes an advantageous tax_rate schedule for an individual who is a head_of_household as defined in sec_2 an individual qualifies as a head_of_household if as relevant herein he or she maintains as his or her home a household that constitutes the principal_place_of_abode of a qualifying_child as defined in sec_152 or a dependent under sec_151 sec_2 as discussed above k j is neither a qualifying_child nor a qualifying_relative of petitioner and therefore is not a dependent of petitioner for either or however g g b h is a dependent of petitioner under sec_151 for see supra note regarding the consequence of petitioner’s having too much earned_income and because he is a qualifying_relative of petitioner under sec_152 and d for those years therefore petitioner is entitled to head_of_household filing_status for and to reflect the foregoing decision will be entered under rule the form of decision to be submitted by the parties shall take into account any frozen refunds for either of the years in issue
